Citation Nr: 0721778	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-14 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1986 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2005, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.

The veteran testified at a Board hearing at the RO in March 
2007.  A transcript of this hearing is of record.

The Board notes that the veteran has recently filed a notice 
of disagreement, in March 2007, initiating an appeal of a 
denial of entitlement to a total rating based on individual 
unemployability (TDIU).  A March 2007 RO internal memo shows 
that the RO acknowledged the veteran's new appeal and set up 
a new temporary claims folder to proceed with the appropriate 
process.  Although the claims folder received at the Board 
does not contain a statement of the case to correspond with 
the March 2007 notice of disagreement, there is affirmative 
indication that the RO has taken the appropriate steps to 
process the veteran's appeal.  The Board acknowledges the 
guidance of Manlincon v. West, 12 Vet.App. 238 (1999); 
however, under these circumstances where the RO has made 
affirmative indication that they are processing the appeal, 
the Board does not believe it necessary to remand it to the 
RO under Manlincon.


FINDING OF FACT

The veteran's service-connected PTSD has been productive of a 
disability picture generally characterized by occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as: flattened affect, panic 
attacks, impairment of memory, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships; it has not been 
generally characterized by such symptoms as: obsessional 
rituals which interfere with routine activities, 
illogical/obscure/irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
spatial disorientation, or neglect of personal appearance and 
hygiene.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
of 50 percent (but no higher) for the veteran's service 
connected PTSD have been met for the period under appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit sought.  In a November 2004 letter, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to service connection for PTSD.  Since the issue 
of entitlement to an increased initial rating for PTSD is a 
downstream issue from that of service connection for PTSD 
(for which a VCAA letter was duly sent in November 2004), 
another VCAA notice is not required for that issue.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, the veteran 
was sent a VCAA letter addressing the appeal for an increased 
rating for PTSD in February 2006.

Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the November 2004 letter was sent to the 
appellant prior to the January 2005 rating decision, and the 
February 2006 letter was sent to the appellant prior to 
multiple subsequent re-adjudications of this case at the RO 
level associated with the April 2006 statement of the case 
and August 2006 supplemental statement of the case.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the February 2006 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in his possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the severity of his PTSD in 
the February 2006 VCAA letter.  Additionally, there has been 
timely notice of the types of evidence necessary to establish 
a disability rating and an effective date for any rating that 
may be granted.  The RO furnished the appellant with a letter 
in March 2006 which directly explained how VA determines 
disability ratings and effective dates.  This notice was 
provided to the appellant prior to RO readjudication of this 
case and issuance of a statement of the case in April 2006, 
and a supplemental statement of the case in August 2006.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded multiple VA examinations.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to these issues on 
appeal, and the veteran submitted a statement in September 
2006 expressly stating that he had no additional information 
to submit.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.


Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service connected PTSD with depression has been 
rated by the RO under the provisions of Diagnostic Code 9411.  
Under the criteria for PTSD, as set forth at 38 C.F.R. 
§ 4.130, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

For purposes of considering the evidence in connection with 
PTSD, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

An October 2004 letter from the veteran's private treating 
psychiatrist shows a diagnosis of chronic severe PTSD.  The 
letter discusses that the veteran had presented for treatment 
with reported symptoms of frequent intrusive thoughts, 
nightmares, flashbacks, distress at exposure to triggers, 
avoidance of conversations about service, anhedonia, 
estrangement and detachment from others, restricted affect, 
sleep disturbance, irritability and anger outbursts, 
concentration and memory problems, and hypervigilence.  The 
veteran also described substantial sleep disturbances and 
panic attack symptoms including sweating, shortness of 
breath, and severe anxiety; the panic attacks were reported 
to occur at least two times per month.

The October 2004 letter describes the psychiatrist's clinical 
observations that the veteran demonstrated normal dress, 
normal speech, linear thought process, fair judgment and 
insight, with no current hallucinations or delusions and no 
current active suicidal or homicidal ideation.  The letter 
does describe an evident anxious and depressed mood and, 
additionally, the letter reports the psychiatrist's 
assignment of a GAF score of 36.  The letter comments that 
the veteran is "severely compromised in his ability to 
sustain social relationships.  He is also severely 
compromised in his ability to sustain work relationships."  
The record reflects that this letter was written following 
the veteran's first consultation with the clinic, as the 
veteran explained while reporting his medical history to a VA 
examiner in December 2004.

The veteran underwent a VA psychiatric examination in 
December 2004.  The corresponding examination report shows 
that the veteran reported interrupted sleep and nightmares 
which he described as "anxiety attacks."  The veteran also 
reported intrusive thoughts and anxiousness with 
hypervigilence and discomfort with crowds.  The veteran 
further described himself as having a short temper and a need 
to avoid war content on television.

The veteran was clinically observed to be alert and 
appropriately dressed, with no loose associations or flight 
of ideas, no bizarre motor movements or tics, and appropriate 
affect with subdued mood.  There was no impairment of thought 
processes or communication.  The veteran was "oriented times 
three" and his memory was evaluated as "good" for both 
remote and recent recall.  Insight, judgment, and 
intellectual capacity were all evaluated to be adequate.  The 
VA examiner diagnosed PTSD and assigned a GAF score of 57.

A February 2005 VA outpatient psychiatric consultation record 
shows that the veteran presented for consultation with 
"vague thoughts of hurting others" and requesting a filling 
of his prescriptions.  It appears that the veteran was seen 
by a medical student and an M.D. resident during this 
consultation.  The veteran reported flashbacks, nightmares, 
insomnia, social isolation, and anxiety attacks when waking 
in the middle of the night.  The veteran also described a 
very low threshold for agitation and irritation.  Notably, 
the veteran denied experiencing any auditory or visual 
hallucinations.

During the February 2005 VA consultation, the veteran 
described thoughts of doing physical harm to others 
associated with his low threshold for agitation, and also 
described having had suicidal thoughts in past months.  The 
veteran was observed to be well-groomed and appropriately 
dressed with normal eye contact and no abnormal compulsions.  
The veteran manifested no observed psychomotor agitation, 
retardation, or tremor.  The veteran's mood was upset, with 
congruent affect demonstrating full normal range.  The 
veteran's thought processes were observed to be linear with 
no loosening of associations nor flight of ideas.  There was 
no manifestation of hallucinations, delusions, obsessions, or 
ruminations.  Cognition was grossly intact; judgment and 
insight were evaluated as "good."  Diagnoses of PTSD and 
depression were noted, and a GAF score of 60 was assigned.  
The M.D. resident's addendum to the February 2005 VA 
consultation report further indicates that the veteran denied 
any audio-visual hallucinations as prescription treatment 
options were being discussed and evaluated.

An April 2005 letter is of record from a different private 
psychiatrist treating the veteran at the same clinic as the 
author of the October 2004 letter.  This letter transcribes 
the veteran's reported symptom history: substantial sleep 
disturbance with two to three nightmares per week, waking in 
panic and sweats lasting five minutes each episode; 
flashbacks accompanied by panic attacks twice per week, panic 
attacks lasting five to seven minutes in duration two to 
three times per month.  This report indicates that the 
veteran described intrusive thoughts, being easily startled, 
and hypervigilence.  The veteran also described infrequent 
socializing and moderate memory impairment.

The April 2005 letter also indicates that the veteran 
reported hallucinatory symptoms: hearing his name called two 
to three times per week, hearing cars drive up to his 
residence two to three times per week, hearing noises in the 
house one to two times per day, and seeing shadows move out 
of the corners of his eyes once per week.  The April 2005 
letter also indicated the veteran reported being depressed 
seventy-five percent of the time, being easily angered, and 
having occasional suicidal feelings.  The letter contains the 
psychiatrist's comment that the veteran was "moderately" 
compromised in his ability to sustain social and work 
relationships.  The diagnosis given was chronic PTSD with 
chronic major depression, and a GAF score of 35 was assigned.

Also of record are several psychiatric treatment worksheets 
associated with the veteran's consultations at the private 
clinic where he received treatment for a period from late 
2004 until early 2006.  These periodic worksheets show that 
the veteran reported symptoms essentially consistent with 
those described in the other reports of record.  The sheets 
appear to show that the veteran reported panic attacks of 
varying frequency, sometimes reporting multiple attacks in a 
week and sometimes reporting no attacks in several weeks.  
The veteran also endorsed experiencing hallucinations over 
this period of time, including hearing his name spoken, 
sensing cars driving up, hearing noises in house, sensing 
shadow movements, seeing animals, and seeing soldiers.  The 
reports of these hallucinations appear to show a general 
trend of decreasing in their reported frequency over the 
duration of the treatment.  Additionally, the veteran's Axis 
V/GAF scores assigned begin at 35 and increase to 45 over the 
course of the period of treatment.

The record also contains the report of a June 2006 VA 
psychiatric examination conducted in association with the 
development of this claim.  The report shows that the veteran 
reported increasing symptoms of short-temper and depression.  
The veteran's report of his symptoms also included sleep 
disturbances, three nightmares per week, intrusive thoughts, 
anxiety, hypervigilance, discomfort in crowds, and being 
easily startled.  This examination report also indicates that 
the veteran did not report a history of any panic attacks.

The June 2006 VA examination report shows that the examining 
psychiatrist clinically observed the veteran to be alert, 
appropriately dressed, without loose associations or flight 
of ideas, without bizarre movement or tics, and with 
appropriate affect.  The veteran is noted to have appeared 
tense, but there was no impairment of thought processes or 
communication evident and there were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  The 
veteran was determined to be "oriented times three" and his 
remote and recent memory were noted to be "good."  Adequate 
insight, judgment, and intellectual capacity were also noted.  
The veteran was diagnosed with PTSD and depressive disorder 
and assigned a GAF of 53.  The report indicates that the 
examiner essentially found the depressive disorder and PTSD 
to mutually aggravate each other such that the symptoms of 
each disorder were effectively indistinguishable from each 
other.  The Board notes that it is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).

With regard to the criteria for a 50 percent rating for PTSD, 
the evidence does not demonstrate that the veteran has ever 
been clinically observed to manifest symptoms such as 
flattened affect, pertinently impaired speech, difficulty 
understanding complex commands, impaired judgment, or 
impaired abstract thinking.  The Board also finds that the 
whole of the evidence is not consistent and not clear 
regarding whether the veteran suffers from clinical "panic 
attacks" more frequently than once per week.  The Board 
accepts the testimony regarding the veteran's difficulties 
with memory loss, but also observes that the described memory 
loss is expressly contemplated by a 30 percent rating; also, 
the veteran's memory has been evaluated and documented by 
psychiatric professionals as appearing to function normally 
during examinations.  It is reasonably clear from the whole 
of the evidence, however, that the veteran suffers from some 
degree of disturbance of motivation and mood and experiences 
difficulty in establishing and maintaining effective work and 
social relationships.  

The evidence does not clearly support a 50 percent rating, 
but the Board also notes indications of significant symptoms 
which reasonably suggest severity of disability in excess of 
a 30 percent rating, including substantial lack of impulse 
control and some hallucinations.  Thus, resolving reasonable 
doubt in favor of the veteran, the Board believes that it is 
appropriate to characterize the veteran's PTSD throughout the 
appeal period as manifesting in occupational and social 
impairment with reduced reliability and productivity due to 
symptoms of the severity contemplated by a 50 percent 
disability rating.  Therefore, a 50 percent disability rating 
is warranted from the effective date of the grant of service 
connection: November 16, 2004.

The Board further finds that the veteran's PTSD manifests in 
symptoms which most nearly approximate the criteria for a 50 
percent rating and, thus, do not more nearly approximate the 
criteria for the next highest rating of 70 percent.  

The Board acknowledges that the veteran and his spouse have 
offered substantial testimony to the effect that his impulse 
control is substantially impaired and manifests in 
irritability with significant periods of violence.  Much of 
the testimony to this effect was presented at the veteran's 
March 2007 Board hearing.  The Board accepts this testimony 
as credible and demonstrative of the veteran's impaired 
impulse control; furthermore, the Board observes that the 
veteran's reports of irritability and hot-temper have been 
addressed in multiple psychiatric records and generally 
appear to have been considered as associated with his PTSD 
pathology.  Even further, the Board believes it reasonable to 
accept that much of the pertinent testimony also tends to 
support a finding that the veteran experiences difficulty 
adapting to work-like settings.  However, this is not 
sufficient to warrant entitlement to a 70 percent disability 
rating; the overall impairment and symptom-set manifested by 
the veteran's PTSD is shown by the evidence of record to more 
closely match the criteria contemplated for a 50 percent 
disability rating.

In this regard, the Board notes that the evidence does not 
support a finding that the veteran's PTSD manifests in 
obsessional rituals which interfere in routine activities, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  The veteran's speech has never been noted to 
reflect illogical, obscure, or irrelevant thought processes.  
None of the evidence indicates that the veteran experiences 
continuous panic, and the evidence does not demonstrate 
continuous depression affecting the veteran's essential 
ability to function.  Additionally, while it is clear that 
the veteran has substantial difficulty with interpersonal 
relationships involving his family and his sporadic 
employment, the evidence does not demonstrate that the 
veteran's PTSD has rendered him entirely incapable of 
participating in interpersonal relationships to the extent 
contemplated by a 70 percent rating.  In short, the criteria 
for a 70 percent rating for PTSD contemplate a broader and 
more disabling psychiatric impairment than has been shown to 
be associated with the veteran's PTSD symptoms.

In determining the proper rating to be assigned in this case, 
the Board has had to carefully consider the various GAF 
scores assigned in the reports of record and the relationship 
between these scores and the impairment described 
qualitatively.  The Board notes that a GAF score reflects 
merely an examiner's opinion of functioning levels and in 
essence represents an examiner's characterization of the 
level of disability that by regulation is not, alone, 
determinative of the appropriate disability rating.  See 
Richard v. Brown, 9 Vet.App. 266, 267 (1996).  The Board must 
consider the GAF scores of record together with the more 
detailed qualitative assessments of the veteran's symptoms 
contained in the pertinent psychiatric reports.

The lowest of the reported GAF scores in the record show 
several repetitions of a GAF of 35.  These scores have been 
considered, but they are not sufficiently supported by 
clinical evidence, direct competent observation, or 
discussions of expert rationale to be considered 
determinatively probative by the Board, especially in light 
of the fact that they appear to be inconsistent with the 
clinical observations throughout the record.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet.App. 345, 348 (1998).  In 
addition, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  See LeShore v. Brown, 8 Vet.App. 
406, 409 (1995).  Also, a medical opinion is inadequate when 
it is unsupported by clinical evidence.  See Black v. Brown, 
5 Vet.App. 177, 180 (1995).

In this regard, the Board observes that these lowest GAF 
scores are all assigned by the private clinic which provided 
treatment to the veteran for a period from late 2004 to early 
2006.  Many instances of these scores are presented on 
worksheets with little or no qualitative description and 
merely data entries denoting symptoms and frequencies 
endorsed by the veteran during a consultation.  The October 
2004 and April 2005 letters written by doctors from this 
clinic further indicate that the GAF scores are correlated to 
the veteran's reported symptoms rather than clinical 
observations.  The October 2004 letter shows a GAF score of 
36, which corresponds to some impairment in reality testing 
or communications or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  However, the October 2004 letter explicitly reports 
that the veteran showed normal function in his personal 
presentation, speech communication, linear thought process, 
fair judgment, fair insight, and absence of current 
hallucinations or delusions during his only consultation as 
of that time.  The April 2005 letter indicates a GAF score of 
35 but offers no clinical observations whatsoever, 
exclusively documenting symptoms expressly attributed to the 
veteran's own account.

The December 2004 VA examination report assigns a GAF score 
of 57, and this number appears correlated to the qualitative 
observations of the examining psychiatric expert which, in 
turn, are essentially consistent with the qualitative 
observations reported in the October 2004 letter from the 
private psychiatric clinic.  The February 2005 outpatient 
psychiatric consultation shows that a GAF of 60 was assigned 
based upon, once again, essentially consistent observations 
of the veteran's functioning.  In June 2006, approximately 
the same types of clinical observations were made by the VA 
psychiatrist and a GAF score of 53 was assigned to 
correspond.  The Board finds that the objective clinical 
observations qualitatively described in the private 
psychiatric records and the VA psychiatric records are 
largely consistent, and reflect a level of functioning 
consistent with that suggested in the assigned GAF scores in 
the 51-60 range.  A GAF of 51-60 denotes moderate symptoms 
(e.g. flat affect, circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers).  The Board finds that the totality of the 
competent clinical observations of the veteran's functioning 
during consultations and examinations is consistent with this 
characterization of his level of functioning.  Thus, the 
Board maintains that the demonstrated manifestations of the 
veteran's PTSD are of the level of severity most nearly 
contemplated by the criteria for a 50 percent disability 
rating.

The veteran has suggested, including in his May 2005 notice 
of disagreement, that his private psychiatric treatment 
providers are more qualified to characterize his disability 
than VA psychiatric examiners.  However, VA has not adopted 
the 'treating physician rule.'  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001).  The Board also notes that the 
depiction of the veteran's PTSD severity which is most 
favorable to his claim was offered in the October 2004 letter 
from the private clinic; the record reflects, including the 
veteran's account recorded in the December 2004 VA 
examination report, that the October 2004 letter was authored 
after only a single consultation with the veteran at that 
time.  During that consultation, the objective clinical 
observations documented showed normal findings in all 
respects except for a restricted affect with an anxious and 
depressed mood; thus, this report does not demonstrate any 
superior familiarity granting advantageous insight to the 
author's conclusions, and it is not considered to be 
specially persuasive in this case.

At any rate, the Board observes that the specific qualitative 
clinical observations of the private psychiatric reports do 
not substantially differ from those of the VA reports, and 
both sets of reports detail the veteran's reported symptoms 
in essentially consistent manners.  To the extent that these 
sets of reports offer contrasting GAF scores, this appears to 
be due to the private psychiatric clinic assigning GAF scores 
to reflect the veteran's reported symptoms while the VA 
reports contain GAF scores reflecting functional capacity as 
directly observed during examination.

The Board also acknowledges the veteran's reports of 
hallucinations in some of the evidence of record, and has 
considered this evidence in reviewing this appeal.  
Symptomatology of this type is contemplated in the criteria 
for 100 percent rating for PTSD, and the Board has considered 
the applicable criteria carefully.  Significantly, as 
reflected in the April 2005 private psychiatrist's letter, 
the veteran has indicated that the reported hallucinations 
only occur when the veteran is alone, and there is no 
suggestion that the veteran has become otherwise delusional.  
All documented competent observations of the veteran's 
functioning during examinations and consultations show he 
manifested no signs of hallucination or delusion to be 
clinically observed.  In the February 2005 VA consultation 
report, the veteran is shown to have denied experiencing 
hallucinations and, in the June 2006 VA examination report, 
the veteran did not include any reference to hallucinations 
among his symptoms.  Thus, it is not shown that the veteran 
experiences the type of persistent hallucinatory 
symptomatology which may be characterized as totally 
impairing the veteran's social and occupational capacity.  In 
any event, it is clear from the competent clinical evidence 
that the veteran does not experience gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, inability to perform the activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives, own name, or own occupation.  The 
veteran has also not been determined by any psychiatric 
professional to manifest a persistent danger of hurting 
himself or hurting others.

The criteria for a 100 percent rating are not satisfied by 
the symptoms demonstrated in the records, notwithstanding the 
veteran's reports of hallucinations when he is alone.  The 
Board does acknowledge that the October 2004 letter from a 
private psychiatrist describes "severe" PTSD disability and 
declares that the veteran is permanently unemployable due to 
it.  However, this October 2004 letter was written following 
a single consultation with the veteran, and the objective 
clinical observations of the veteran during this consultation 
showed normal findings in all respects except for a 
restricted affect with an anxious and depressed mood.  It 
does not appear that any clinical basis for such a 
determination was well established for this report.  
Moreover, it is significant that a later April 2005 letter 
from the same private clinic describes the veteran as 
"moderately compromised" by PTSD and does not repeat the 
earlier pronouncement of permanent employability.

The Board finds that the veteran's PTSD manifests in symptoms 
which may be reasonably determined to approximate the 
criteria for a 50 percent disability rating, but the evidence 
does not support a finding that the PTSD symptoms more nearly 
approximate the criteria for any higher rating.

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his PTSD.  The Board 
acknowledges his belief that the appropriate disability 
rating is greater than 50 percent.  The Board has also 
considered the lay testimony offered by the veteran's wife.  
However, the Board must note that while lay-statements are 
competent to provide evidence regarding history and 
symptomatology, they are not competent to provide evidence 
regarding the clinical severity of the veteran's PTSD.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
or psychiatric professional can provide evidence of the 
clinical severity of a disease or disability.  The Board has 
found that a rating of 50 percent is warranted, but is unable 
to find that the competent evidence shows that any rating in 
excess of 50 percent is warranted, based upon the clinical 
findings of expert psychiatric professionals and the 
objective evidence of record.  A 50 percent rating 
contemplates the criteria most nearly approximating the 
disability picture demonstrated by the evidence.

The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that the veteran has not demonstrated such marked 
interference with employment or frequent hospitalizations as 
to render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The Board finds that the preponderance of the evidence 
supports an initial disability rating of 50 percent, but no 
higher.  38 C.F.R. § 4.7.  Consequently, the Board finds that 
the benefit-of-the doubt doctrine is inapplicable regarding 
the appeal for a rating in excess of 50 percent, and the 
claim must be denied to this extent.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A 50 percent initial rating, but no higher, is warranted for 
PTSD throughout the period on appeal, from November 16, 2004.  
The appeal is granted to this extent, subject to the law and 
regulations governing the payment of monetary benefits.

A rating in excess of 50 percent for the veteran's PTSD is 
not warranted.  To this extent, the appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


